DETAILED ACTION
This is in response to application filed on December 30th, 2021 in which claims 1-60 were presented for examination, amended by preliminary amendment on 4/11/22 such that claims 31, 57, 58, 61-76 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following informalities:
At the outset, as best understood, examiner notes that the application number at the top of the preliminary amendment for the drawings is improperly directed to the parent 16/438,145 and should instead read 17/565,990 for the instant application.
Fig. 5 reference “74” needs review whether it should be deleted; as best understood, band 74 is only around liner 98 associated with the knee cap 20, wherein knee cap 20 is not illustrated in Fig. 5; see Figs. 9A-10A for comparison; as best understood, reference “74” in Fig. 5 is still band 84
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 58 Lines 6-8 “pivot axis is configured to intersect a central portion of the knee” is requested for clarification in the drawings; it is unclear where the central portion is, let alone the intersection, such as in Fig. 3B
Claim 71 Lines 1-3 “first band disposed about at least part of a periphery [of] the first one of the shell members and the second one of the shell members” while also in the context of a separate and distinct “second band disposed about at least part of the periphery [of] the second one of the shell members and the third one of the shell members” in Claim 71 Lines 5-7 is not in the drawings, and therefore also any associated recitations such as each respective band’s recited interconnection 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 71 Lines 1-3 “first band disposed about at least part of a periphery [of] the first one of the shell members and the second one of the shell members” while also in the context of a separate and “second band disposed about at least part of the periphery [of] the second one of the shell members and the third one of the shell members” in Claim 71 Lines 5-7 is not found in the specification, and therefore also any associated recitations such as the respective band’s recited interconnection; although the disclosure does disclosure two separate bands (band 74 and band 84), band 74 is around a liner 98 (specification page 14 Lines 13-15), wherein liner 98 is associated with knee cap 20 (see page 12 Lines 15-16); as such, band 74 is not associated with shell members of the shin.  As such, there seems to only be a single band 84 that is associated with shin shell members (page 18 Lines 6-10; page 19 Lines 12-22); although page 19 Lines 12-22 indicate that band 84 can be associated with the periphery of first/second shell members and band 84 can also be associated with the periphery of second/third shell members, no disclosure has been found that the periphery of first/second shell members would be directed to a first band 84 while the periphery of second/third shell members would be directed to a separate and distinct second band, such that first/second bands are separate and distinct.  Specification antecedent basis seems directed only to a single band for the shin shell members, and not to two separate and distinct bands for the shin shell members.  
Claims 74 “first pivot axis” and second pivot axis” is not in the specification; as best understood, Claim 74 “second pivot axis” between the knee cap and second one of the shell members may be referring to “pivot axis PA2” between knee cap 20 and intermediate shell member 24 as indicated on page 20 Lines 20-21, while “first pivot axis” may be referring to “pivot axis PA1” between knee cap 20 and upper shell member 22 as indicated on page 20 Lines 1-2.  Applicant may want to consider adding the claim recitations verbatim into an appropriate section of the specification
Claim 76 “first pivot axis” and second pivot axis” is not in the specification; as best understood, Claim 74 “second pivot axis” between the first/second shell members may be referring to “pivot axis PA3” between upper/intermediate shell members 22, 24 as indicated on page 21 Lines 7-8, while “first pivot axis” may be referring to “pivot axis PA1” between knee cap 20 and upper shell member 22 as indicated on page 20 Lines 1-2.  Applicant may want to consider adding the claim recitations verbatim into an appropriate section of the specification
Claim Objections
Claim(s) 57, 58, 61, 64, 66, 68-73, 75, 76 is/are objected to because of the following informalities: 
Claim 57 Line 3 “a.” should not have a period per MPEP 608.01(m) but can read “a)”
Claim 57 Line 6 “b.” should not have a period per MPEP 608.01(m) but can read “b)”
Claim 58 Line 3 “a.” should not have a period per MPEP 608.01(m) but can read “a)”
Claim 58 Line 4 “b.” should not have a period per MPEP 608.01(m) but can read “b)”
Claim 61 Line 3 before “bending” add --the-- for proper antecedent basis with Claim 31 Line 10
Claim 61 Line 4 delete “move” and substitute --movable--
Claim 61 Line 5 before “flexing” add --the-- for proper antecedent basis with Claim 31 Line 12
Claim 64 “the first one of the shell members” and “the second one of the shell members” and “the third one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 62, as antecedent basis for all three terms was only established in Claim 63; for the purposes of applying art and providing rejections, Claim 64 will be interpreted as depending on Claim 63
Claim 66 “the first one of the shell members” and “the second one of the shell members” and “the third one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 62, as antecedent basis for all three terms was only established in Claim 63; for the purposes of applying art and providing rejections, Claim 66 will be interpreted as depending on Claim 63
Claim 68 “the liner” does not have proper antecedent basis based on the current dependency on Claim 66, as antecedent basis for the term was only established in Claim 67; for the purposes of applying art and providing rejections, Claim 68 will be interpreted as depending on Claim 67
Claim 69 Line 2 after “periphery” add --of--
Claim 69 “the first one of the shell members” and “the second one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 62, as antecedent basis for the terms was only established in Claim 63; for the purposes of applying art and providing rejections, Claim 69 will be interpreted as depending on Claim 63
 Claim 70 “the first one of the shell members” and “the second one of the shell members” and “the third one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 62, as antecedent basis for all three terms was only established in Claim 63; for the purposes of applying art and providing rejections, Claim 70 will be interpreted as depending on Claim 63
Claim 70 Line 6 after “second one of the shell members” add --,--
Claim 70 Line 7 after “and” delete “,”
Claim 71 “the first one of the shell members” and “the second one of the shell members” and “the third one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 62, as antecedent basis for all three terms was only established in Claim 63; for the purposes of applying art and providing rejections, Claim 71 will be interpreted as depending on Claim 63
Claim 71 Line 2 after “periphery” add --of--
Claim 71 Line 6 after “periphery” add --of--
Claim 72 after “pivot axis” delete “of the shin shell relative to the knee cap” for clearer antecedent basis with Claim 58 Lines 5-6 “the knee cap and the shin shell are rotatable relative to each other about a pivot axis”; otherwise, Claim 72 may be suggested to read “the pivot axis about which the knee cap and the shin shell are rotatable relative to one each other”
Claim 73 Line 2 before “and the knee cap” add --,--
Claim 75 “the second pivot axis” and “the second one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 73, as antecedent basis for all terms was only established in Claim 74; for the purposes of applying art and providing rejections, Claim 75 will be interpreted as depending on Claim 74
Claim 76 “the first one of the shell members” does not have proper antecedent basis based on the current dependency on Claim 72, as antecedent basis for the term was only established in Claim 73; for the purposes of applying art and providing rejections, Claim 76 will be interpreted as depending on Claim 73
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST INTERPRETATION: Claim(s) 57, 58, 72-76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda (USPN 6789264).
Regarding Claim 57, Budda teaches a leg pad for protecting a leg of a user, the leg pad extending along a longitudinal axis (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2 at least for extent along longitudinal axis; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user) and comprising:
a knee cap (14, 16) configured to cover at least part of a knee of the user (see Fig. 2; Col. 2 Lines 52-54 “guard 10 comprises generally a shaped thigh segment 12, smaller intermediate segments 14, 16, 18, 20, and a shaped shin segment 22”; Budda teaches segments 14 and 16 which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering at least a part of a knee, especially as at least segments 14 and 16 are between the thigh and shin, where a knee is between a thigh and shin, and especially in light of Col. 3 Lines 2-3 “segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee” and Col. 3 Lines 41-42 “14, 16, 18, 20, 22 to accommodate a full range of motion of a human leg and knee, i.e., bending, flexing and extension, and rotation”),
the knee cap comprising an upper end, a lower end and a mid-point located between the upper end and the lower end of the knee cap (upper end is the top of 14,  lower end is the bottom of 16; inasmuch as the term mid-point’s boundaries has been defined, such as to what points it is a mid-point relative to, midpoint of 16 between the top/bottom end of 16 and the left/right side of 16 is the mid-point herein, which is still a point between the upper/lower ends as interpreted) and
a shin shell configured to cover at least part of a shin of the user (see Fig. 2; as aforementioned, as 22 is a shin segment, a shin shell of 18, 20, 22 is configured to cover at least part of a shin; Budda teaches the shin shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering as recited)
the shin shell comprising an upper end, a lower end and a mid-point located between the upper end and the lower end of the shin shell (upper end is the top of 18; lower end is the bottom of 22; inasmuch as the term mid-point’s boundaries has been defined, such as to what points it is a mid-point relative to, midpoint of 18 between the top/bottom end of 18 and the left/right side of 18 is the mid-point herein, which is still a point between the upper/lower ends as interpreted)
wherein the knee cap and the shin shell are movable relative to each other when the leg of the user bends and extends (as for movable--see Fig. 2 and Col. 2 Line 67-Col. 3 Line 3 “design of the pivot/slot arrangement (defined by pins 28, holes 36 and slots 30) enables the segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee”, where knee cap 14, 16 and shin shell 18, 20, 22 each include the pivot/slot arrangements in each segment; Budda teaches both the shin shell and knee cap each with the pivot/slot arrangements in each segment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being movable relative to one another when the leg bends, further in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”, and especially as, when a knee bends, bones and muscles are also moving in at least the areas of 16, 18 of the knee cap and shin shell respectively),
and a distance between the mid-point of the knee cap and the mid-point of the shin shell is configured to increase when the knee bends (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the mid-point on knee cap portion 16, mid-point on shin shell portion 18, the overlap of 16, 18 and also 16, 18 movable relative to one another which meets the structural limitations in the claims and performs the functions as recited such as being capable of the distance between the mid-points increasing when the knee bends, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”, and especially as, when a knee bends, bones and muscles are also moving in the areas of 16, 18 of the knee cap and shin shell respectively, which can cause the overlap to increase).

Regarding Claim 58, Budda teaches a leg pad for protecting a leg of a user, the leg pad extending along a longitudinal axis (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2 at least for extent along longitudinal axis; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user) and comprising:
a knee cap (14, 16) configured to cover at least part of a knee of the user (see Fig. 2; Col. 2 Lines 52-54 “guard 10 comprises generally a shaped thigh segment 12, smaller intermediate segments 14, 16, 18, 20, and a shaped shin segment 22”; Budda teaches segments 14 and 16 which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering at least a part of a knee, especially as at least segments 14 and 16 are between the thigh and shin, where a knee is between a thigh and shin, and especially in light of Col. 3 Lines 2-3 “segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee” and Col. 3 Lines 41-42 “14, 16, 18, 20, 22 to accommodate a full range of motion of a human leg and knee, i.e., bending, flexing and extension, and rotation”),
a shin shell configured to cover at least part of a shin of the user (see Fig. 2; as aforementioned, as 22 is a shin segment, a shin shell of 18, 20, 22 is configured to cover at least part of a shin; Budda teaches the shin shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering as recited),
wherein the knee cap and the shin shell are rotatable relative to each other about a pivot axis (for rotatable relative to each other-- see Fig. 2 and Col. 2 Line 67-Col. 3 Line 3 “design of the pivot/slot arrangement (defined by pins 28, holes 36 and slots 30) enables the segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee”, where knee cap 14, 16 and shin shell 18, 20, 22 each include the pivot/slot arrangements in each segment; Budda teaches both the shin shell and knee cap each with the pivot/slot arrangements in each segment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being rotatable relative to one another, further in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”; for pivot axis--see Fig. 2 for pivot axis at bottom pins 28 of 16 connected to slots on 18);
and the pivot axis is configured to intersect a central portion of the knee of the user when the leg pad is worn on the leg of the user (Budda teaches the pivot axis already established as being between the two bottom pins 28 of 16 which meets the structural limitations in the claims and performs the functions as recited such as being capable of intersecting as recited, especially in light of Fig. 1 wherein 16 curves around at least a central portion of a knee and, as such, the pivot axis is capable of intersecting a vertical axis running through a central portion of the knee when the leg pad is worn). 
Regarding Claim 72, Budda further teaches the leg pad of Claim 58, wherein the pivot axis of the shin shell relative to the knee cap is located away from a front of the leg pad (see Fig. 1 wherein the pivot axis is at the bottom pins of 16 of the knee cap which also connects to slots on 18 of the shin shell, wherein such a pivot axis is away from a front, especially in light of Col. 2 Lines 61-64 “combination pins 28 that extend through holes 36 at the inferior posterior portions of each segment and slightly arcuate slots 30 located at the superior posterior portions of the next adjacent segment”, where posterior indicates away from a front).
Regarding Claim 73, Budda further teaches the leg pad of Claim 58, wherein the shin shell comprises a plurality of shell members (see aforementioned rejection of Claim 58, wherein shin shell has plurality of shell members 18, 20, 22)
and the knee cap and a first one of the shell members are rotatable relative to one another about the pivot axis (see aforementioned rejection of Claim 58, wherein at least portion 16 of the knee cap is rotatable relative to the first one 18 of the shin shell members about the pivot axis, wherein the pivot axis is at bottom pins 28 on 16 connected to first member 18).
Regarding Claim 74, Budda further teaches the leg pad of Claim 72, wherein: the pivot axis is a first pivot axis (pivot axis located at bottom pins 28 of 16);
and the knee cap and a second one of the shell members are rotatable relative to each other about a second pivot axis different from the first pivot axis (see aforementioned rejection of Claim 58, wherein the second one 20 of the shin shell members is still rotatable relative to at least portion 16 of the knee cap, inasmuch as there are pivot/slot arrangements on both members in Fig. 1 that would allow movement relative to one another, wherein the second pivot axis, different from the first pivot axis, is located at the bottom pins 28 of portion 18, as those pins connect to the slots of 20).
Regarding Claim 75, Budda further teaches the leg pad of Claim 74, wherein the second pivot axis is configured to move relative to the second one of the shell members when the knee cap and the second one of the shell members rotate relative to one another (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 74; Budda teaches the second pivot axis between the knee cap and the second one of the shell members rotating relative to one another, wherein the knee cap and second one of the shell members are not directly connected to one another which meets the structural limitations in the claims and performs the functions as recited such as being capable of the second pivot axis moving when the knee cap and the second one of the shell members rotate relative to one another; especially without a direct connection, the pivot axes can change especially as both the knee cap and the second shell members are movable).
Regarding Claim 76, Budda further teaches the leg pad of Claim 73, wherein: the pivot axis is a first pivot axis  (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 73; pivot axis located at bottom pins 28 of 16);
and the first one of the shell members and a second one of the shell members are rotatable relative to one another about a second pivot axis different from the first pivot axis (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 73; see aforementioned rejection of Claim 58, wherein first/second shell members 18 and 20 are rotatable relative to one another, inasmuch as there are pivot/slot arrangements on both members in Fig. 1 that would allow movement relative to one another, wherein the second pivot axis, different from the first pivot axis, is located at the bottom pins 28 of portion 18, as those pins connect to the slots of 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

SECOND INTEPRETATION: Claim(s) 31, 61-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda (USPN 6789264) in view of Cox (USPN 10201196).
Regarding Claim 31, Budda teaches a leg pad for protecting a leg of a user (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2; Col. 2 Lines 51-52 “leg and knee guard 10”; Budda teaches the guard 10 which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being for the leg and protecting the leg of a user), the leg pad comprising:
a knee cap (14, 16) configured to cover at least part of a knee of the user (see Fig. 2; Col. 2 Lines 52-54 “guard 10 comprises generally a shaped thigh segment 12, smaller intermediate segments 14, 16, 18, 20, and a shaped shin segment 22”; Budda teaches segments 14 and 16 which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering at least a part of a knee, especially as at least segments 14 and 16 are between the thigh and shin, where a knee is between a thigh and shin, and especially in light of Col. 3 Lines 2-3 “segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee” and Col. 3 Lines 41-42 “14, 16, 18, 20, 22 to accommodate a full range of motion of a human leg and knee, i.e., bending, flexing and extension, and rotation”),
a shin shell (18, 20, 22) configured to cover at least part of a shin of the user, movable relative to the knee cap (see Fig. 2; as aforementioned, as 22 is a shin segment, a shin shell of 18, 20, 22 is configured to cover at least part of a shin; as for movable--see Fig. 2 and Col. 2 Line 67-Col. 3 Line 3 “design of the pivot/slot arrangement (defined by pins 28, holes 36 and slots 30) enables the segments and the overall body guard to closely follow and emulate the biomechanical behavior of the leg and knee”, where knee cap 14, 16 and shin shell 18, 20, 22 each include the pivot/slot arrangements in each segment; Budda teaches the shin shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering; Budda also teaches both the shin shell and knee cap each with the pivot/slot arrangements in each segment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being movable relative to one another, further in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”),
and (the shin shell) comprising shell members (18, 20, 22)
(the shell members) disposed adjacent to one another in a longitudinal direction of the leg pad (see Figs. 1 and 2),
and (the shell members) movable relative to one another when the leg of the user bends and extends (Col. 2 Line 67-Col. 3 Line 3 indicate capable of being movable relative to one another when leg bends/extends, especially in light of Col. 3 Lines 43-44 “flexure and extension is provided by rotation of pin 28 in the slot” and especially as, when a leg bends, bones and muscles are moving in the areas of the shell members);
wherein, when the knee of the user bends and an ankle of the user flexes, at least two of the shell members move relative to one another in an upper half of the shin shell in accordance with bending of the knee of the user (the at least two shell members being 18 and 20 herein; as aforementioned, 18 and 20 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 18 and 20 in the upper half shin shell 18, 20, 22; Budda teaches the at least two shell members 18 and 20 capable of moving relative to one another  which meets the structural limitations in the claims and performs the functions as recited such as 18 and 20 moving relative to one another in an upper half when the knee bends and ankle flexes, especially as, when a knee bends and ankle flexes, bones and muscles are moving in the areas of the shell members)
and (wherein ,when knee bends and ankle flexes) at least two of the shell members move relative to one another in a lower half of the shin shell in accordance with flexing of the ankle of the user (the at least two shell being 20 and 2 herein; as aforementioned, 20 and 22 are capable of being movable relative to one another; see Fig. 2 for pivot/slot arrangement of 20 and 22 in the lower half of the shin shell 18, 20, 22; Budda teaches the at least two shell members 20 and 22 capable of moving relative to one another  which meets the structural limitations in the claims and performs the functions as recited such as 20 and 22  moving relative to one another in a lower half when the knee bends and ankle flexes, especially as, when a knee bends and ankle flexes, bones and muscles are moving in the areas of the shell members).

Budda does not explicitly teach that the shell members are rigid.

However, Budda at least suggests the shell members are rigid (Col. 2 Line 66-67 “segments 12-22 are made of a hard, impact-resistant but light material”; Claim 1 Col. 5 Lines 14 “substantially rigid, segments”).

 Cox teaches shell members are rigid (see Figs. 1-3; Col. 1 Lines 12-14 “invention relates …to…shin…guard”; Col. 4 Lines 54-56 "shin sections…6 are formed from rigid…layers, including a hard shell outer layer 10"; Col. 4 Lines 59-61 "for the shin section 6 the hard outer shell 10 comprises at least two articulated panel(s) 16, 17 made from...nylon or polycarbonate"; not only does Cox teach rigidity, but the material of Cox also meets the term “rigid” especially as applicant’s specification pages 12 and 16 indicate that such materials are rigid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budda’s shell members to be of the rigid materials of Cox as a known effective material for shin guards (Col. 1 Lines 12-14).
Regarding Claim 61, modified Budda teaches all the claimed limitations as discussed above in Claim 31.
Budda further teaches wherein the at least two of the shell members movable relative to one another in the upper half of the shin shell in accordance with bending of the knee of the user and the at least two of the shell members movable relative to one another in the lower half of the shin shell in accordance with flexing of the ankle of the user are configured such that the knee cap remains over a patella of the knee of the user when the knee of the user bends (the rejection of Claim 31 already indicates that Budda teaches the at least two shell members 18 and 20 movable relative to one another in the upper half and the at least two shell members 20 and 22 movable relative to one another in the lower half which meets the structural limitations in the claims and performs the functions as recited such as being capable of moving in the upper half when the knee bends and moving in the lower half when the ankle flexes, especially as, during such movement, bones and muscles are moving in the areas of the associated shell members, furthermore capable of having the knee cap remain over a patella during the bending of the knee).
Regarding Claim 62, modified Budda teaches all the claimed limitations as discussed above in Claim 31.
Budda further teaches wherein the upper half of the shin shell is configured to extend when the knee of the user bends, independent of movement of the ankle of the user (Budda teaches the first/second shell members movable relative to one another in the upper half of the shin shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of moving in the upper half when the knee bends and moving independently of an ankle).
Regarding Claim 63, modified Budda teaches all the claimed limitations as discussed above in Claim 31.
Budda further teaches wherein: a first one of the shell members and a second one of the shell members are movable relative to one another in the upper half of the shin shell (see rejection of Claim 31, first/second being 18 and 20);
and the second one of the shell members and a third one of the shell members are movable relative to one another in the lower half of the shin shell (see rejection of Claim 31, second/third being 20 and 22).
Regarding Claim 64, modified Budda teaches all the claimed limitations as discussed above in Claim 63.
Budda further teaches wherein: an overlap between the first one of the shell members and the second one of the shell members is configured to decrease when the knee of the user bends (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 63; see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the overlap of the first/second shell members which meets the structural limitations in the claims and performs the functions as recited such as being capable of  decreasing when the leg bends, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”);
and an overlap between the second one of the shell members and the third one of the shell members is configured to increase when the knee of the user bends and the ankle of the user flexes (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 63; see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the overlap of the second/third shell members which meets the structural limitations in the claims and performs the functions as recited such as being capable of increasing in overlap when the leg bends and ankle flexes, especially in light of Col. 3 Lines 45-47 “rotation between successive segments is also provided by the sliding of the pins 28 along the slots 30” and Col. 3 Lines 50-54 “as most rotation of a leg…about a joint is done while also flexing or extending, the angled slot is well adapted to accommodate both types of movement simultaneously and efficiently”, and especially as, when an ankle flexes, bones and muscles are also moving in the areas of the second/third shell members, which can cause the overlap to increase).
Regarding Claim 65, modified Budda teaches all the claimed limitations as discussed above in Claim 63.
Budda further teaches wherein: the first one of the shell members and the second one of the shell members are configured to avoid an exposed gap therebetween over a range of relative motion thereof (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the first/second shell members overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of avoiding exposed gap over a range of relative motion),
and the second one of the shell members and the third one of the shell members are configured to avoid an exposed gap therebetween over a range of relative motion thereof (see Figs. 1-2; Col. 4 Lines 41-44 “apertures 36 and the slots 30 are located such that when pins 28 extend through them, the adjacent segments partially overlap one [another] to ensure continuous coverage of the join or member over which the segments lie”; Budda teaches the second/third shell members overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of avoiding exposed gap over a range of relative motion).
Regarding Claim 66, modified Budda teaches all the claimed limitations as discussed above in Claim 63.
Budda further teaches wherein: the first one of the shell members is biased towards a rest position relative to the second one of the shell members (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 63; see Fig. 1 for rest position; where gravity plays a role in biasing toward such a rest position);
and the third one of the shell members is biased towards a rest position relative to the second one of the shell members (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 63; see Fig. 1 for rest position; where gravity plays a role in biasing toward such a rest position).
Regarding Claim 67, modified Budda teaches all the claimed limitations as discussed above in Claim 31.
Budda further teaches comprising a liner (26) disposed behind the shin shell (see Fig. 2; Col. 2 Lines 56-59 "cushioning pads 24, 26 are attached to the inside of segments 12 and 22 respectively, but pad 26 extends to underlay segments 14, 16, 18, and 20 as well").
Regarding Claim 68, modified Budda teaches all the claimed limitations as discussed above in Claim 67.
Budda further teaches wherein the liner extends across adjacent ones of the shell members (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 67; see Fig. 2; Col. 2 Lines 56-59 "cushioning pads 24, 26 are attached to the inside of segments 12 and 22 respectively, but pad 26 extends to underlay segments 14, 16, 18, and 20 as well").

Claim(s) 69, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda (USPN 6789264) in view of Cox (USPN 10201196), as applied to the SECOND INTERPRETATION above, further in view of Contant et al (USPN 8510862), herein Contant.
Regarding Claim 69, modified Budda teaches all the claimed limitations as discussed above in Claim 63.
	Budda does not explicitly teach a band disposed about at least part of a periphery of the first one of the shell members and the second one of the shell members to interconnect the first one of the shell members and the second one of the shell members and allow the first one of the shell members and the second one of the shell members to move relative to one another.

	Contant teaches a band disposed about at least part of a periphery of the first one of the shell members and the second one of the shell members to interconnect the first one of the shell members and the second one of the shell members and allow the first one of the shell members and the second one of the shell members to move relative to one another (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 63; see Figs. 2 and 7 for at least part of a periphery as recited; Col. 4 Lines 61-64 “the movement of the lower shell 24 relative to the upper shell 22 may be…allowed…by the stretchability of the band 18”; Col. 4 Lines 30-33 “band 18 biases the lower shell 24 towards the first position”; Contant teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of connecting Budda shell members, such as due to placement, and allowing movement between members, such as due to its stretchability).
	Inasmuch as Contant’s band 18 are for shell members below a knee cap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budda’s shin shell members 18, 20, 22 below a knee cap with the band 18 of Contant in order to help avoid portions of the shin shell members being in undesirable positions (Col. 7 Lines 31-33), and therefore teach a band disposed about at least part of a periphery of the first one of the shell members and the second one of the shell members to interconnect the first one of the shell members and the second one of the shell members and allow the first one of the shell members and the second one of the shell members to move relative to one another.
	Regarding Claim 70, modified Budda teaches all the claimed limitations as discussed above in Claim 63.
	Budda does not explicitly teach a band disposed about at least part of a periphery of the first one of the shell members, at least part of a periphery of the second one of the shell members and at least part of a periphery of the third one of the shell members to interconnect the first one of the shell members, the second one of the shell members and the third one of the shell members and allow the first one of the shell members, the second one of the shell members, and the third one of the shell members to move relative to one another.

	Contant teaches a band disposed about at least part of a periphery of the shell members to interconnect the shell members and allow the shell members to move relative to one another (as best understood in light of the antecedent basis issues, this claim is interpreted as depending on Claim 63; see Figs. 2 and 7 for at least a part of a periphery as recited; Col. 4 Lines 61-64 “the movement of the lower shell 24 relative to the upper shell 22 may be…allowed…by the stretchability of the band 18”; Col. 4 Lines 30-33 “band 18 biases the lower shell 24 towards the first position”; Contant teaches the band which meets the structural limitations in the claims and performs the functions as recited such as being capable of connecting Budda shell members, such as due to placement, and allowing movement between members, such as due to its stretchability).
	Inasmuch as Contant’s band 18 are for members below a knee cap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budda’s shin shell members 18, 20, 22 below a knee cap with the band 18 of Contant in order to help avoid portions of the shin shell members being in undesirable positions (Col. 7 Lines 31-33), and therefore teach a band disposed about at least part of a periphery of the first one of the shell members, at least part of a periphery of the second one of the shell members and at least part of a periphery of the third one of the shell members to interconnect the first one of the shell members, the second one of the shell members and the third one of the shell members and allow the first one of the shell members, the second one of the shell members, and the third one of the shell members to move relative to one another.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 71 is/are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 71, none of the prior art of record discloses a first band disposed about at least part of a periphery of a first one of the shin shell members and a second one of the shin shell members while also in the context of a separate and distinct second band disposed about at least part of the periphery of the second one of the shin shell members and a third one of the shin shell members, in conjunction with the other structural limitations, as set forth in the claim.  The use of a band for shin shell members is known in the art of leg pads, but the specific two separate and distinct band structure and the specific structures whose peripheries they encompass as claimed by the applicant is novel.  Specifically, prior art Budda (USPN 6789264), herein Budda, discloses three shin shell members as recited in the application.  Prior art Contant (USPN 8510862), herein Contant, also discloses a band encompassing shin shell members.  However, none of the prior art discloses, teaches, or suggests two separate and distinct bands encompassing shin shell members, let alone the first band disposed about at least part of the periphery of first/second shin shell members while the second band disposed about at least part of the periphery of second/third shin shell members.  To modify Budda such that Contant’s single band is applied twice to Budda, first to be disposed about at least a part of a periphery of Budda’s first/second shin shell members and second to be disposed about at least a part of a periphery of Budda’s second/third shin shell members as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 31, 57, 58, 63, 65, 72-76 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4, 12, 14, 19, 24, and 29 of U.S. Patent No. 11241609 to Gauvin et al, herein Gauvin. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 31 of the current application includes a leg pad for protecting a leg of a user, the leg pad comprising: a knee cap configured to cover at least part of a knee of the user; a shin shell configured to cover at least part of a shin of the user, movable relative to the knee cap, and comprising shell members that are rigid, disposed adjacent to one another in a longitudinal direction of the leg pad, and movable relative to one another when the leg of the user bends and extends; wherein, when the knee of the user bends and an ankle of the user flexes, at least two of the shell members move relative to one another in an upper half of the shin shell in accordance with bending of the knee of the user and at least two of the shell members move relative to one another in a lower half of the shin shell in accordance with flexing of the ankle of the user” which are the same and obvious elements as “(claim 1) A leg pad for protecting a leg of a user, the leg pad comprising; a knee cap configured to cover at least part of a knee of the user and comprising rigid material that extends from a top edge of the knee cap to a bottom edge of the knee cap and that projects forwardly relative to the top edge of the knee cap and the bottom edge of the knee cap in a longitudinal direction of the leg pad; and a shin shell configured to cover at least part of a shin of the user, movable relative to the knee cap, and comprising shell members that are rigid, disposed adjacent to one another in the longitudinal direction of the leg pad, and movable relative to one another when the leg of the user bends and extends; wherein, when the knee of the user bends and ankle of the user flexes, wherein a first one of the shell members and a second one of the shell members are movable relative to one another in an upper half of the shin shell wherein a bottom part of the knee cap is behind the shin shell; (claim 11) wherein the first one of the shell members, the second one of the shell members, and a third one of the shell members; are movable relative to one another; (claim 12) wherein: the first one of the shell members and the second one of the shell members are movable relative to one another in the upper half of the shin shell; and the second one of the shell members and the third one of the shell members are movable relative to one another in a lower half of the shin shell” as recited in claim 12 of Gauvin.  See charts below for instant claims unpatentable over Gauvin--
Claim in Instant Application 17/565,990
Claim in Gauvin et al USPN 11241609
31
12
65
14


Claim in Instant Application 17/565,990
Claim in Gauvin et al USPN 11241609
31
19
63
19


Claim in Instant Application 17/565,990
Claim in Gauvin et al USPN 11241609
31
24


Claim in Instant Application 17/565,990
Claim in Gauvin et al USPN 11241609
57
1, 24, 29


Claim in Instant Application 17/565,990
Claim in Gauvin et al USPN 11241609
58, 72-76
4


Therefore, claims 31, 57, 58, 63, 65, 72-76 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1, 4, 12, 14, 19, 24, and 29 of Gauvin.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Runzo (USPN 11202954) directed to leg pad with knee cap and shin shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732